 



EXHIBIT 10.17.1
Ladenburg Thalmann Financial Services Inc.
153 East 53rd Street, 49th Floor
New York, New York 10022
March 20, 2006
Mr. Mark D. Klein
3 Olmstead Road
Scarsdale, New York 10583
     Re:     Stock Option Agreement
Gentlemen:
     Reference is made to that certain Stock Option Agreement (the “Agreement”),
dated as of March 4, 2005, between Mark D. Klein and Ladenburg Thalmann
Financial Services Inc. Section 1 is hereby deleted in its entirety and replaced
with the following:
          “1. Subject to the terms hereof, the Option may be exercised on or
prior to March 4, 2015 (after which date the Option will, to the extent not
previously exercised, expire). The Option shall vest and become exercisable as
to 500,000 of the Shares on and after the date hereof and as to 1,125,000 of the
Shares on and after each of March 4, 2006, 2007, 2008 and 2009, provided you are
then employed by the Company and/or one of its present or future subsidiaries or
affiliates (for purposes of this Agreement, any other entity controlling,
controlled by, or under common control with, the Company); provided, however,
that in the event that your employment is terminated by reason of your death or
Disability, by the Company without Cause or by you for Good Reason
(collectively, “Vesting Events”), all unvested Options that would have vested
had you remained employed for the remainder of the then current Employment
Period shall vest earlier and become immediately exercisable.”
Except as indicated above, the Agreement shall remain in full force and effect.

            LADENBURG THALMANN FINANCIAL
SERVICES INC.
      By:   /s/ Salvatore Giardina                      

Acknowledged and agreed this
20th day of March, 2006
/s/ Mark D. Klein          
Mark D. Klein

